Citation Nr: 0914343	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986, 
and had subsequent service in the U.S. Naval Reserve.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a back disorder, described as 
degenerative disc disease with scoliosis.

In March 2006, and again in March 2007, the Board remanded 
the case for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran reports that he has been found to have scoliosis.  
He states that he began to experience back pain during his 
active duty, and has continued to have back pain since 
separation from service.  He is seeking service connection 
for a back disorder.

In developing the Veteran's claim, the RO requested the 
Veteran's service treatment records (STRs) from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
NPRC responded that a search of that facility did not locate 
any STRs for the Veteran.

In March 2006, the Board remanded the case to seek STRs from 
a ship on which the Veteran served, and to seek complete 
records of treatment of the Veteran from two private 
physicians that the Veteran identified.

In March 2007, the Board remanded the case again.  The Board 
instructed that the U.S. Navy be contacted directly, to 
search for the Veteran's STRs and for his service personnel 
records, as those records had not been located by the NPRC.  
The Board found that no attempt had been made to obtain 
records of one of the private physicians, and that the 
records from the other physician were incomplete.  The Board 
called for an additional attempt to obtain the private 
treatment records.

The Veteran's claim file contains copies of a Navy website 
that indicates that records for Navy veterans are obtained 
through the NPRC.  In April 2008, the VA Appeals Management 
Center (AMC) made a new request to the NPRC for the Veteran's 
STRs.  Searches for the records resulted in obtaining the 
Veteran's service personnel records and limited STRs, 
including the report of examination of the Veteran at 
entrance into service, and records of dental surgery that the 
Veteran underwent in January 1984.  The newly received 
records do not appear to cover all of the Veteran's period of 
active duty, and there is no indication that the AMC 
contacted the Department of the Navy to try to obtain the 
Veteran's STRs.

The Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The AMC did not comply with 
the instruction in the March 2007 Board remand to contact the 
Department of the Navy regarding the possible location of the 
Veteran's records.  The Board will remand the case again to 
ensure compliance with that instruction.  The AMC/RO must 
specifically inquire of the Department of the Navy whether 
the Veteran's records might have been retired somewhere other 
than NPRC.  The AMC/RO must document the contact with the 
Navy and the response from the Navy.

The AMC took steps to seek additional private medical 
records.  In March 2007, the AMC provided the Veteran release 
forms to give VA his permission to request his private 
medical records.  There is no indication that the Veteran 
signed releases and returned them to the AMC.  On remand, the 
AMC or RO should give the Veteran another opportunity to 
complete such releases.  If the Veteran submits the necessary 
releases, the RO should request records from the physicians 
the Veteran identified.  The Board notes that the duty to 
assist is not a one-way street.  If the Veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  This is the Veteran's opportunity to 
submit evidence in support of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Navy, 
and provide identifying information for 
the Veteran, and the locations and vessels 
and dates of his service, as shown in his 
personnel records.  Ask the contact at the 
Navy to indicate whether the Veteran's 
service treatment records might have been 
retired somewhere other than NPRC.  If the 
Navy identifies another location for the 
records, request the records from that 
source.  Document the contact with the 
Navy and the response from the Navy, and 
associate that documentation with the 
Veteran's claims file.

2.  Provide the Veteran new forms for the 
release of private medical records to VA.  
Inform the Veteran that VA lacks complete 
records of his treatment by A. P. 
McDonald, M.D., of Atlanta, Georgia, and 
A. Jingo, M.D., of Atlanta Family 
Physicians in Decatur, Georgia.  Inform 
the Veteran that, if he signs the release 
forms and returns them to VA, VA will 
attempt to obtain the complete treatment 
records.  If the Veteran returns signed 
releases, request the complete records of 
treatment of the Veteran from those 
physicians.

3.  After completion of the above, the 
AMC/RO should review the expanded record 
and determine if the Veteran's claim can 
be granted.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




